DETAILED ACTION
This is the second Office Action regarding application number 16/646,948, filed on 03/12/2020, which is a 371 of PCT/JP2018/032775, filed on 09/04/2018, and which claims foreign priority to JP 2017-178370, filed on 09/04/2018.
This action is in response to the Applicant’s Response dated 10/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-4 and 6-20 are currently pending.
Claim 5 is cancelled.
Claims 7-20 are new.
Claims 1 and 2 are amended.
Claims 4 and 6 are withdrawn.
Claims 1-3 and 7-20 are examined below.
The rejection of claims 1-3 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.


Response to Arguments
The Applicant’s arguments filed 10/14/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 1-3 and 6-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 1 now recites the limitation “the grid electrode is provided closer to the photoelectric conversion layer than any transparent electrode layer in a thickness direction at a position where the grid electrode is provided”. The grid electrode in the figures is number 31, the photoelectric conversion layer is 26, the transparent electrode layer is 25 (and is part of the second electrode layer 24). The recitation requires that 31 is closer to 26 than 25. No part of the written description or the drawings supports this newly claimed arrangement. The applicant asserts that written support for all of the new amendments is provided by Figures 3 and 4, and paragraphs 17-19, 27, 29, 31, 35, 36, and 46. Remarks 6. The examiner does not find adequate support in these portions of 
Further, the applicant elected without traverse to prosecute Species A2 (Figure 8) in its reply received 06/01/2021. This figure has no transparent electrode layer 25, only a second electrode layer 24. Assuming only for the sake of argument that layer 24 should be interpreted as the second electrode layer and the transparent electrode layer simultaneously, the examiner finds that the illustration still does not support the new amendment. Importantly, the examiner finds that Figure 8 omits notation of the second grid electrode 32, as described by the specification’s discussion of Figure 8 at paragraph 41. Paragraph 41 also states that the first and second grid electrodes 31 and 32 “are separated from the photoelectric conversion layer 26 in the thickness direction.” The examiner further concludes that the portion of the electrode structure that is in scribe region P2 and actually directly contacting the photoelectric conversion layer 26 is the second grid electrode, and not the (first) grid electrode. Finally, the examiner determines that the (first) grid electrode 31 and the transparent electrode layer 25 (aka second electrode layer 24) are equally close to the photoelectric conversion layer 26 as shown below in an annotated portion of Figure 8. Thus, the examiner concludes that the specification as filed fails to provide adequate support of the newly added recitation in independent claim 1. All claims that depend from claim 1 are similarly rejected as they each incorporate by reference the unsupported subject matter of claim 1.

    PNG
    media_image1.png
    348
    487
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the first grid electrodes". There is insufficient antecedent basis for this limitation in the claim. The applicant should amend the limitation either to read “the grid electrodes” or, perhaps better, amend all other instances of “grid electrodes” to “first grid electrodes” to more effectively distinguish from the second grid electrodes.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a) as being anticipated by MIYAUCHI (JP 5220206 B2).
Regarding claim 1, MIYAUCHI teaches a photoelectric conversion module comprising: a photoelectric conversion cell including 
a first electrode layer (2), 
a second electrode layer (6), 
a photoelectric conversion layer (4) between the first electrode layer and the second electrode layer on a substrate (1); and 
a grid electrode (7) provided in the photoelectric conversion cell, 
wherein the second electrode layer is formed of a transparent electrode layer located on opposite side of the photoelectric conversion layer to the substrate, and 
the grid electrode is provided closer to the photoelectric conversion layer than any transparent electrode layer in a thickness direction at a position where the grid electrode is provided (grid electrode part 7b directly contacts and is closer to layer 4, Fig. 13).  

    PNG
    media_image2.png
    753
    507
    media_image2.png
    Greyscale


Regarding claim 2, MIYAUCHI teaches the photoelectric conversion module according to claim 1, wherein the grid electrode is separated from the photoelectric conversion layer in the thickness direction (grid electrode part 7a is separated in the thickness direction from the layer 4, Fig. 13). 
 
Regarding claim 3, MIYAUCHI teaches the photoelectric conversion module according to claim 2, wherein the grid electrode is separated from the photoelectric conversion layer via a first buffer layer in the thickness direction (buffer layer 4 separates the grid electrode area 7a from the conversion layer 4, Fig. 13).

Regarding claim 7, MIYAUCHI teaches the photoelectric conversion module according to claim 3, wherein the grid electrode comes in contact with the first buffer layer (grid 7 contacts the buffer layer 4 on the side, Fig. 13).

Regarding claim 8, MIYAUCHI teaches the photoelectric conversion module according to claim 1, wherein the first electrode layer comprises a metal selected from group consisting of molybdenum, titanium, and chromium (para. 15).

Regarding claim 9, MIYAUCHI teaches the photoelectric conversion module according to claim 1, wherein the second electrode layer comprises an n-type semiconductor selected from the group consisting of Zinc Oxide and Indium Tin Oxide (para. 25).

Regarding claim 10, MIYAUCHI teaches the photoelectric conversion module according to claim 1, wherein the photoelectric conversion layer comprises a compound semiconductor including group 1 element, a group III element, and a group VI element (para. 16).

Claims 16-20 are rejected under 35 U.S.C. 102(a) as being anticipated by FEIST (US 2014/0224317 A1).
Regarding claim 16, FEIST teaches a photoelectric conversion module comprising: 

a photoelectric conversion layer (absorber region 24) located over the first electrode layer, 
a transparent electrode layer (transparent conductive layer 30) located over the photoelectric conversion layer, and 
a grid electrode (collection grid 32) located over the transparent electrode layer.

    PNG
    media_image3.png
    666
    576
    media_image3.png
    Greyscale


Regarding claim 17, FEIST teaches the photoelectric conversion module according to claim 16, wherein the grid electrode is in direct contact with the transparent electrode layer (grid electrode 32 directly contacts transparent conductive layer 30, Fig. 1b).

Regarding claim 18, FEIST teaches the photoelectric conversion module according to claim 16, wherein the grid electrode is separated from the photoelectric conversion layer in the thickness direction (grid electrode 32 is separated from the photoelectric conversion layer 24 by intermediary layers, Fig. 1b).

Regarding claim 19, FEIST teaches the photoelectric conversion module according to claim 16, wherein the grid electrode is separated from the photoelectric conversion layer via a first buffer layer in the thickness direction (buffer region 26 separates the grid electrode and photoelectric conversion layer, Fig. 1b).

Regarding claim 20, FEIST teaches the photoelectric conversion module according to claim 16, wherein the grid electrode comes in contact with the first buffer layer (grid electrode contacts the buffer region 26 through intermediate layers, Fig. 1b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAUCHI (JP 5220206 B2) in view of NATH (US 4,590,327 A).
Regarding claims 11-15, MIYAUCHI teaches the photoelectric conversion module according to claim 1, further comprising a second grid (7b) electrode intersecting with the grid electrode (7a) wherein the second grid electrode intersects with the grid electrode, but does not disclose expressly that the thickness of the grid electrode increases toward the intersection of the second grid electrode and the grid electrode (claims 11 and 15), further comprising a first region and a second region wherein the interval between the grid electrodes adjacent to each other in the first direction in the first region is smaller than the interval between the grid electrodes adjacent to each other in the first direction in the second region (claim 12), wherein the second electrode layer thickness is larger in the first region than in the second region (claim 13), wherein the interval between the first grid electrodes adjacent to each other in the first direction is smaller as the sheet resistance of the second electrode layer is 
NATH teaches that the thickness and the spacing intervals of the finger grid electrodes are chosen by the designer in order to achieve a desired sheet resistance and limit shading losses.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interval spacing and thicknesses of MIYAUCHI as taught by NATH, including to thicknesses and intervals with the relationships claimed, because these properties are result effective variables recognized by the art and would accomplish desired performance objectives.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721